*448Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered February 21, 2003, convicting defendant, after a jury trial, of assault in the second degree, criminal possession of a weapon in the third degree and petit larceny, and sentencing him, as a second violent felony offender, to concurrent terms of 6 years, 3 to 6 years and 1 year, respectively, unanimously affirmed.
The court properly declined to charge justification since there was no reasonable view of the evidence, viewed in the light most favorable to defendant, that when he used a knife against unarmed store security guards, he reasonably believed the guards were using or about to use deadly force against him (see People v Morales, 11 AD3d 259 [2004]). There was also no reasonable view of the evidence that defendant used anything other than deadly physical force. Concur—Buckley, P.J., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.